Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 4, 6 through 12 and 14 through 17 (now renumbered Claims 1 - 15) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 9 are allowable because, 
although Kim discloses a capacitance detection circuit, configured to detect a capacitance of a capacitor to be detected, the capacitor to be detected being a capacitor for touch detection in a touch control layer of an electronic device ([0063] “… the touch sensing apparatus 100 may include a capacitive touch sensing apparatus”), and the capacitance detection circuit comprising:
	an amplification circuit (Figures 5 & 6, CS), connected to the capacitor to be detected and configured to convert a capacitance signal of the capacitor to be detected into a voltage signal, the voltage signal being associated with the capacitance of the capacitor to be detected ([0079] “The charge amplifier CA is configured to convert a signal received through the sensing lines SL into a voltage signal. The signal received through the sensing lines SL may be a current signal”); and

none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest noise generated by a display layer of the electronic device in the first period is less than noise generated by the display layer in the second period, and the first amplification factor is greater than the second amplification factor to improve a signal-to-noise ratio of capacitance detection circuit in the first period and avoid saturation of the amplification circuit in the second period:
wherein the first period and the second period are determined according to a scanning frequency of the display layer.

Claims 2 through 4, 6 through 8, 10 through 12 and 14 through 17 are allowable for being dependent upon independent claims 1 and 9.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK W REGN/Primary Examiner, Art Unit 2622